DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.
Double Patenting/Claim Objections
Claim 55 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 53. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended, the independent claim 33 recites “a second gap is between the at least one light transmitting solar cell” in line 20. Applicant has no support for a second gap between one light transmitting solar cell any where in the originally filed disclosure. 
As amended, claim 33 recites “wherein each of the at least one light transmitting solar cell has a light non-penetrating area, the light non-penetrating area is a continuous surface, and the light non-penetrating area formed on each of the at least one light transmitting solar cell has equal area, wherein the at least one light transmitting hole formed on each of the at least one light transmitting solar cell has equal hole numbers” in lines 22-23. Applicant has no support for the light non-penetrating area formed on each of the at least one light transmitting solar cell has equal area in the originally filed disclosure. Applicant also has no support for the at least one light transmitting hole formed on each of the at least one light transmitting solar cell has equal hole numbers in the originally filed disclosure. Applicant also has no support for light penetrates from the at least one light transmitting solar cell to the base solar cell when there are two light transmitting solar cells. The description of the limitations is no where to be found in the originally filed disclosure.
Claims 46-47, 50-51, 53-55, 58 and 60-62 are rejected on the same ground as claim 33.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, 46-47, 50-51, 53-55, 58, and 60-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, claim 33 recites “single base solar cell on unit erected area” in line 3, and “at least one light transmitting solar cell having unit erected area’ in lines 6-7. It is unclear what “unit erected area” is being referred to.
As amended, claim 33 recites “a second gap is between the at least one light transmitting solar cell” in line 20. It is unclear what being claimed as it is unclear if a second gap is between one light transmitting solar cell and itself or between one light transmitting solar cell and another light transmitting solar cell. In addition, it is unclear how many light transmitting solar cell is being claimed.
As amended, claim 33 also recites “wherein each of the at least one light transmitting solar cell has a light non-penetrating area, the light non-penetrating area is a continuous surface, and the light non-penetrating area formed on each of the at least one light transmitting solar cell has equal area, wherein the at least one light transmitting hole formed on each of the at least one light transmitting solar cell has equal hole numbers” in lines 22-23. The metes and bounds of the limitations cannot be determined as it is unclear how a continuous light non-penetrating area has equal area and it is also unclear how the at least one light transmitting hole formed on each of the at least one light transmitting solar cell has equal hole numbers. In addition, it is unclear if “a light non-penetrating area” is the same or different from “at least one light transmitting solar cell”.
Claims 46-47, 50-51, 53-55, 58, and 60-62 are rejected on the same ground as claim 33.
Claim 50 recites “the light transmitting solar cell” in lines 1-2. There is insufficient antecedent basis for the limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 33, 46-47 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (US 2009/0025779) in view of Donnelly (US 2012/0006383).
Regarding claim 33, Hsiao discloses a device (e.g. solar cell assembly) comprising:
a base solar cell (or second solar cell panel 24, in figs. 1-3, or third solar cell panel 26b in fig. 4) on unit erected area (see figs. 1-4);
a set of light transmitting solar cell (see first sol cell panel 22 in figs. 1-3, or first solar cell panel 22b and second solar cell panel 24b in fig. 4) configured on a light receiving surface of the base solar cell (24 in figs. 1-3, or 26 in fig. 4), and comprising at least one light transmitting solar cell (e.g. one light transmitting solar cell in figs. 1-3 and two light transmitting solar cells in fig. 4, and “more solar panels can be employed” in paragraph [0025]0 having a partial light transmission property (see figs. 1-4), 
a first gap between the base solar cell (24 in figs. 1-3, or 26 in fig. 4) and the set of light transmitting solar cell (22 in figs. 1-3, or 22/24 in fig. 4, see figs. 1-4); and
a second gap between two light transmitting solar cells (see fig. 4);
wherein the solar cells are independently made from an inorganic material (see [0016-0019]) and have panel shape (see figs. 1-4);
wherein one of the at least one light transmitting solar cell (22 in figs. 1-3, or 22/24 in fig. 4) has at least one light transmitting hole (220 in figs. 1-3, [0017]; or 220 and 240 in fig. 4, [0024]) to provide a partial light transmission property of the light transmitting solar cell (see figs. 1-4) such that light penetrates from the at least one light transmitting hole (220 or 220/240) formed on each of the at least one light transmitting solar cell to the base solar cell (24 or 26, see figs. 1-4);
wherein the light non-penetrating area is a continuous surface (see figs. 1-4);
wherein the number of hole in one light transmitting solar cell equals to the number of hole in another light transmitting solar cell, e.g. 1 (see fig. 4).
In the case the set of light transmitting solar cell comprising one light transmitting solar cell (22, see figs. 1-3), Hsiao discloses the at least light transmitting hole (220, fig. 1) is located at the center (see fig. 1). Therefore, equally halves of the light transmitting solar cell (22) correspond to “the light non-penetrating area formed on each of the at least one light transmitting solar cell has equal area”.
In the case the set of light transmitting solar cell comprising two light transmitting solar cells (22 and 24, fig. 4), Hsiao shows the two light transmitting solar cells (22 and 24, fig. 4) having the same area, and the at least light transmitting hole (220) of the upper light transmitting solar cell (22) has the same diameter as the at least light transmitting hole (240) of the lower light transmitting solar cell (24, see fig. 4). As such, the light non-penetrating area of the upper light transmitting solar cell (or the solar cell panel 22) equals the light non-penetrating area of the lower light transmitting solar cell (or the solar cell panel 24). 
Hsiao does not teach the first gap and second gap, e.g. a distance between solar cells, each being 1cm.
Donnelly teaches any amount of space between solar cells may be provided and a distance between cells may fall within approximately 0.1 to 5cm such that greater density of solar cells may be provided and fitted within a given area ([0054]). 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the device of Hsiao by arranging the solar cells such that the distance between the solar cells, such as  the first gap between the base solar cell (24 in figs. 1-3 or 26 in fig. 4) and the adjacent light transmitting solar cell (22 in figs. 1-3 or 24 in fig. 4) and the second gap between two adjacent light transmitting solar cells (22 and 24 in fig. 4), to be 0.1 to 5cm as taught by Donnelly, because Donnelly teaches such distance between the solar cell would provide greater density of solar cells be fitted within a given area. In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
The limitation reciting how the set of light transmitting solar cell is made such as by MEMS technique is a process limitation that does not further define the structure of the device. The determination of patentability is based on the product itself, not on its method of production. See MPEP 2113. The set of light transmitting solar cell is made by MEMS technique, etching, assembly, molding or other methods is still the set of light transmitting solar cell in the final product, particularly in view of Applicant’s disclosure as Applicant explicitly discloses the light transmitting solar cell can be made by MEMS or other processes (see [0007], [0080], [00110], [00117], [00119]).

Regarding claim 46, modified Hsiao discloses a device as in claim 33, wherein Hsiao discloses the at least one light transmitting hole has a circular shape (see fig. 1).

Regarding claim 47, modified Hsiao discloses all the structural limitations of a device as in claim 33, the device of modified Hsiao will display the properties as claimed in the instant claim. See MPEP 2112.

Regarding claim 50, modified Hsiao discloses a device as in claim 33 above, wherein Hsiao discloses the base solar cell or the light transmitting solar cell has a thickness in micrometers (see [0017-0018]). Therefore, the base solar cell and the light transmitting solar cell is a thin film solar cell.																
Claims 51, 53-55, 58, and 60-62 are rejected under 35 U.S.C. 103 as being unpatentable over modified Hsiao (US 2009/0025779) as applied to claim 33 above, and further in view of Tanaka (US 2003/0029497).
Regarding claims 51, 53, 55, 58, 60 and 62, modified Hsiao discloses a device as in claim 33 above, wherein the second gap is between two light transmitting solar cells (see claim 33 above), and Hsiao discloses the at least one light transmitting hole having circular shape (see fig. 1).
Modified Hsiao not teach including a container and a liquid, and the liquid is in the container and thereby the device is wetted or immersed into the liquid that is seawater, water or aqueous solution. 
Tanaka teaches wetting the surface of a solar cell (see solar cell in figs. 1 and 9, solar cell 82 in figs. 8, solar cell 1010 in figs. 10) in a dielectric/electrically non-conducting liquid (see 110 in fig. 1, 83 in figs. 8, dielectric liquid in fig. 9, 1016 in figs. 10) such as water in a container to increase output power (see figs. 1, 8A-B, 9 and 10A-B, [0031] and [0045]). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the device of modified Hsiao by including a container containing a liquid of aqueous solution or water therein such that the device (of modified Hsiao) is wetted or immersed into the liquid to increase output power as taught by Tanaka. 

Regarding claims 54 and 61, modified Hsiao discloses all the structural limitations of a device as in claim 51 and 58 above, the device of modified Hsiao will display the properties as claimed in the instant claim. See MPEP 2112.
Response to Arguments
Applicant’s arguments with respect to claim(s) 33, 46-47, 50-51, 53-55, 58, and 60-612 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues Edgar and Karamchedu do not teach the device as claimed. However, Applicant’s arguments are moot in view of the new ground of rejection. See the rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        




K,